DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I, Claims 1-13, without traverse in the reply filed on 06/13/2022 is acknowledged. 
Drawings

The drawings are objected to under 37 CFR 1.83(a) because: 
The element “socket plug” in claim 1 is not shown in drawings. 
The element “sensor” in claim 1 is not shown in drawings.
The element “membrane structure” in claim 1 is not shown in drawings.
From Figs. 8 and 10, the membrane is separated from the electrolyte while claim 1 recites that the membrane is in contact with the liquid solution. 
The element “electrical contact” in claim 1 is not shown in drawings.
All of the claimed elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 1, “the membrane structure is configured to position the membrane at the sensing aperture”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: configured to (uses the generic placeholder), prong 2: position the membrane … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). The corresponding structure for performing the functions is not described in the specification.
Claim 1, “a socket plug adapted to fit the electrode socket and bias the membrane against the sensing aperture”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: adapted to (uses the generic placeholder), prong 2: fit the electrode socket … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). The corresponding structure for performing the functions is not described in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 1, claim 1 recites “the membrane structure is configured to position the membrane at the sensing aperture”, and “a socket plug adapted to fit the electrode socket and bias the membrane against the sensing aperture”, which invoke 112(f) and the specification does not provide the corresponding structures for performing the functions above. Therefore, the scope of claim 1 is indefinite. Claims 2-13 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 1.
Regarding claim 9, claim 9 recites “the portion of the membrane”, which lacks   antecedent basis. Therefore, the scope of claim 9 is indefinite. Examiner suggests reciting “[[the]]a portion of the membrane” to overcome the antecedent basis rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tosteson (US Pat. No. 3,616,409 A). 

Regarding claim 1, Tosteson teaches an ion selective electrode (ion selective electrode (Col.1, Lines 18-24) comprising: 
a housing (solid block 70 in Fig.7 (Col. 6, Lines 38-60) comprising: 
a sample path passing through the housing (flow path between solution in 110 and solution out 111 shown in Fig.8 (Col. 7, Lines 5-14);  Figs. 7-8 show that the flow path passing through the housing), the sample path comprising a sensing aperture (a chamber 71 in Fig.7 (Col. 6, Line 40)),
an electrode socket  (a cylindrical receptacle 72 having internal threads 73 in Fig.7 (Col. 6, Line 43)) defined by an opening in the housing, the electrode socket comprising a cavity within the housing accessible from the opening (Fig.7 shows that the receptacle 72 comprising a cavity within the housing 70 accessible from the opening 71), and
a transducer receiver (abutting rim of the housing 70 defining the opening 71) positioned within the cavity and connected to the sample path via the sensing aperture (see Fig.7);
a sensor comprising a membrane structure (O-ring 74 in Fig.7, Col.6 Line 44) and a membrane (a cellophane sheet 75 in Fig.7, Col.6 Line 45). The limitations “wherein the membrane structure is configured to position the membrane at the sensing aperture when the sensor is placed in the transducer receiver, so that a liquid solution passing though the sample path contacts the membrane, and the membrane is configured to produce an electrical potential based upon contact with the liquid solution” are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Tosteson does teach the membrane structure (O-ring 74) and the membrane (the cellophane sheet 75) which are configured to perform the functions above (Fig.7 shows that the membrane structure is configured to position the membrane at the sensing aperture when the sensor is placed in the transducer receiver, so that a liquid solution passing though the sample path contacts the membrane; the membrane is configured to produce an electrical potential based upon contact with the liquid solution (inherent property of ion selective electrode; the electrical potential is measured by a high impedance potentiometer 15 in Fig.6 (Col. 4 Lines 20)),
a socket plug (plug 80 in Fig.7 (Col. 6 Lines 46-55) adapted to fit the electrode socket (the receptacle 72) and bias the membrane (cellophane sheet 75)  against the sensing aperture (chamber 71) (a cylindrical plug 80 is adapted by means of external threads 81 to be screwed into place in receptacle 72 in sealing relation against cellophane sheet 75 (Col. 6, Lines 47-50)); and 
an electrical contact (an electrode wire 99 shown in Fig.7 connecting a lead wire 104 shown in Fig.8 (Col. 6, line 70-Col. 7 Line 14); the combined electrode wire 99 and the lead wire 104 corresponds to the electrical contact)  passing through the socket plug and coupled with the sensor (Fig.8 shows that the electrode wire 99/lead wire 104 passing through the socket plug and coupled with the sensor). The limitation “wherein the electrical contact is usable to measure the electrical potential from outside the housing” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Tosteson teaches wherein the electrode wire 99 further connecting a lead wire 104 is configured to measure the electric potential from outside the housing, as shown in Fig.8 (Col. 6, line 74-Col. 7 Line 14).  
Note: for the purpose of examination, Examiner interprets “the membrane structure” as a structure for supporting a membrane; and “a socket plug” as a plug for providing electrical connection. 

Regarding claim 2, Tosteson teaches the ion selective electrode of claim 1, wherein the electrical contact (electrode wire 99 and lead wire 104) comprises an internal contact (electrode wire 99) and an external contact (lead wire 104), and wherein: 
the socket plug is configured to place the internal contact against the membrane structure when coupled with the electrode socket (Fig.8 shows that the socket plug is configured to place the internal contact against the membrane structure when coupled with the electrode socket);
the external contact extends from the electrical contact, outside of the housing (Fig.8 shows that the external contact 104 extends from the electrical contact, outside of the housing); and 
the internal contact is coupled with the external contact and configured to transfer the electrical potential from the membrane structure to the external contact (Fig.8 shows that the internal contact (electrode wire 99) is coupled with the external contact (lead wire 104) and configured to the electrical potential from the membrane structure to the external contact (the electrical potential is measured by a high impedance potentiometer 15 in Fig.6 (Col. 4 Lines 20)).  

Regarding claim 3, Tosteson teaches the ion selective electrode of claim 1, wherein the socket plug (plug 80 in Fig.7) comprises a threading (threads 81 in Fig.7 (Col. 6 Line 47) configured to couple the socket plug with the electrode socket and bias the membrane against the sensing aperture as the socket plug is advanced into the electrode socket (A cylindrical plug 80 is adapted by means of external threads 81 to be screwed into place in receptacle 72 in sealing relation against cellophane sheet 75 (Col. 6, Lines 46-50)).
 
Regarding claim 4, Tosteson teaches the ion selective electrode of claim 3, wherein the socket plug is configured to, when threaded into the electrode socket, make contact with the membrane structure and cause the membrane to compress against the sensing aperture and form a fluid impermeable seal between the membrane and the sensing aperture (the socket plug (plug 80 in Fig.7) is configured to, when threaded into the electrode socket, make contact with the membrane structure and cause the membrane to compress against the sensing aperture and form a fluid impermeable seal between the membrane and the sensing aperture, as shown in Fig.8 (Col. 6, Lines 46-55)). 

Regarding claim 5, Tosteson teaches the ion selective electrode of claim 4, wherein the socket plug is configured to, when threaded into the electrode socket, form a fluid impermeable seal between the socket plug and the electrode socket (the socket plug (plug 80 in Fig.7) is configured to, when threaded into the electrode socket, form a fluid impermeable seal between the socket plug and the electrode socket, as shown in Fig.8 (A cylindrical plug 80 is adapted by means of external threads 81 to be screwed into place in receptacle 72 in sealing relation against cellophane sheet 75 (Col. 6, Lines 46-50))). 

Regarding claim 9, Tosteson teaches the ion selective electrode of claim 1. Tosteson further teaches wherein the size of the chambers is essentially not critical and can be said to be determined primarily by the desired convenience in handling the solutions, by the desired flow rate and by the tolerable electrical resistance of the overall system. To enhance the mechanical stability of the sensing layer it is desirable however that the sample solution chamber 12 (shown in Fig.6) and the sensing layer itself be of minimum size because of the continuous washing action caused by the moving sample solution and so as to minimize opportunity for the layer to collapse or otherwise be destroyed (Col. 5, Lines 18-27). Note that the size of the sensing layer corresponds to the size (i.e., area) of the portion of the membrane exposed to the sample path.   
Since the size of the portion of the membrane exposed to the sample path needs to be adjusted to minimize opportunity for the membrane exposed to the sample path to collapse or otherwise be destroyed (i.e., mechanical stability), the precise size of the portion of the membrane exposed to the sample path would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed area of the portion of the membrane exposed to the sample path cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the area of the portion of the membrane exposed to the sample path in Tosteson to obtain the desired mechanical stability of the membrane. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Note: for the purpose of examination, Examiner interprets “the portion of the membrane” as “a portion of the membrane”. 

Regarding claim 10,  Tosteson teaches the ion selective electrode of claim 1, wherein the sensor is self-sealing against the sensing aperture when the electrical contact is coupled with the electrode socket (A cylindrical plug 80 is adapted by means of external threads 81 to be screwed into place in receptacle 72 in sealing relation against cellophane sheet 75 (Col. 6, Lines 46-50)).   

Regarding claim 11, Tosteson teaches the ion selective electrode of claim 10, wherein the sensor and the sensing aperture do not comprise any other sealing features or adhesives (A cylindrical plug 80 is adapted by means of external threads 81 to be screwed into place in receptacle 72 in sealing relation against cellophane sheet 75; no other sealing features or adhesives are present (Col. 6, Lines 46-50)). 

Regarding claim 12, Tosteson teaches the ion selective electrode of claim 1, wherein the sensor consists essentially of the membrane structure (O-ring 74) and the membrane (cellophane sheet 75, as shown in Fig.7 (Col. 6, Lines 38-60)). 

Regarding claim 13, Tosteson teaches the ion selective electrode of claim 1. the limitations “wherein the membrane is configured to produce the electrical potential based upon an ionic concentration of an ion in the liquid solution” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Tosteson teaches the membrane configured to perform the functions above (the membrane configured to produce an electric potential based upon an ionic concentration of an ion in the liquid solution is an inherent property of a membrane used in an ion selective electrode; the electrical potential is measured by a high impedance potentiometer 15 in Fig.6 (Col. 4 Lines 20)). 
The limitations “wherein the ion is selected from the group consisting of potassium, sodium, and chloride” further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the ions in the test fluid sample (material worked upon) but fails to further limit the sensor element itself (by a structure being claimed), the limitations of the claim have no patentable weight. However, Examiner also notes that Tosteson teaches wherein the ion consisting of potassium (the flowing sample solution the potassium ion activity of which is to be measured (Col. 4, Lines 25-27)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tosteson, as applied to claim 1 above, and in view of Eventov et al. (US Pat. Pub. 2002/0038762A1). 

Regarding claims 6-7, Tosteson teaches the ion selective electrode of claim 1. Tosteson does not teach wherein the membrane structure comprises a conductive graphite, of instant claim 6; and wherein the membrane comprises a solid-state ion selective membrane, of instant claim 7.
Eventov teaches solid-state ion selective electrodes include: (a) an internal reference element which includes a homogenous conducting body; (b) a solid contact which includes a hydrophobic polymer, an ionophore and particles of conductive material and (c) an ion selective membrane which includes a hydrophobic polymer and an ionophore. The particles of conductive material are dispersed throughout the hydrophobic polymer of the solid contact (Abstract). Eventov further teaches wherein the internal reference element made of such as a metal wire or a conducting graphite mass [para. 0008]; and the particles of conductive material includes graphite powder [paras. 0053, 0057].  The ion selective membrane 8 comprises a solid-state ion selective membrane (an ion selective membrane 8 includes a second hydrophobic polymer and a second ionophore of the ion to be detected. Either the first hydrophobic polymer or the second hydrophobic polymer may include PVC [para. 0053]).
Tosteson and Eventov are considered analogous art to the claimed invention because they are in the same field of ion selective electrode for determination of ionic activity in solution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane structure and the membrane in Tosteson to provide the membrane structure comprising a conductive graphite, and the membrane comprising a solid-state ion selective membrane, as taught by Eventov, since it exhibits improved performance, enhanced long-term stability of potential, is amenable to miniaturization, is inexpensive and producable by a simplified method of manufacture ([para. 0002] in Eventov). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
 
Regarding claim 8, Tosteson in view of Eventov teaches the ion selective electrode of claim 7. The limitation “wherein the solid-state ion selective membrane is cast directly onto the conductive graphite” is considered a product-by-process limitation. Tosteson in view of Eventov teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In the instant case, Modified Tosteson teaches the solid-state ion selective electrode comprising an ion selective membrane 8 directly onto a solid contact 7, as shown in Fig.1 of Eventov. The solid contact 7 includes a non-ordered plurality of particles of conductive material dispersed throughout a first hydrophobic polymer. Examples of suitable particles of conductive material include graphite powder ([para. 0053] in Eventov). Therefore, Modified Tosteson teaches wherein the solid-state ion selective membrane is directly onto the conductive graphite.  

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Ye et al. (CN 109991293A) teaches high flexible all-solid state pH electrode  which is charactised in that:  (A). as support construction and with the metal electrode of high-flexibility; (B). being formed with electro-deposition mode in surface of metal electrode deposited oxide graphene has the layer structure for serving as capacitor; and (c) carrier polymer membrane is covered in the surface of electrode layer structure. Mousavi et al. (WO 2019/094966A1) teaches a low-cost and miniaturized solid-contact thread-based ion sensing electrode (ISE), comprising an ion selective membrane covering at least a portion of conductive coating. The conductive coating comprises a conducting polymer and one or more conductive particles such as graphite particles. Jiang et al. (US 2010/0243480 A1) teaches an electrochemical sensor for measuring the amount of hydrogen sulphide or thiols in a fluid downhole in a wellbore. Measurement is made by passing formation fluid along the flow path and repeatedly applying varying potential to one electrode and measuring the peak current flowing between that electrode and a second electrode. Cormier et al. (US 4,627,893A) teaches a testing module having units which can be arranged seriatim to provide narrow through passageways linked to each other for quantitative determination of analytes passing through the units as by electrical testing with electrodes. Ross et al. (US 4,211,623A) teaches an electrode sensitive to halide ion X- in solution. Ishige et al. (US 2016/0223486 A1) teaches a solid-electrode-type ion-selective electrode comprising an ion-selective membrane adapted to be in contact with a measurement solution, a mixture of graphite and liquid oil that is in contact with the ion-sensitive membrane, and a conductor that is in contact with the mixture of graphite and liquid oil. Xie et al. (US 5,552,032A) teaches a  solid state ion-selective electrode device to detect a selected ion species in solution an electrode consisting of a homogeneous solid mixture. The mixture is a solid electrolyte composition possessing ionic conductivity and polyvinyl chloride, and optionally graphite.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795